DETAILED ACTION
This Office action is in response to original application filed on 03/13/2020.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2020 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes
Appropriate correction may be required.

Statutory Review under 35 USC § 101
Claims 1-18 are directed towards a method and have been reviewed.
Claims 3, 5-18 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 1-2, 4; 19; and 20 appear to be non-statutory as the method is directed to an abstract idea without significantly more based on currently known judicial exceptions.
Claim 19 is directed toward an article of manufacture and has been reviewed.

Claim 19 is also non-statutory as it performs a method directed to an abstract idea without significantly more based on currently known judicial exceptions.
Claim 20 is directed toward a system and has been reviewed.
Claim 20 appears to be non-statutory under 35 USC § 101, as it does not contain hardware.
Claim 20 is also non-statutory as it performs a method directed to an abstract idea without significantly more based on currently known judicial exceptions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4; 19; and 20 are rejected under 35 U.S.C. 103 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s), most notably independent claims 1, 19, and 20, recite(s) dividing a tree structure into portions and analyzing the portions in parallel including traversing and comparing corresponding tree structure portions at the same time another corresponding tree structure portion is being analyzed, which falls under “mental processes – concepts performed in the human mind.” Essentially, two individuals could cursorily divide a file directory tree structure and simultaneously analyze (i.e. observe) their respective portions, mentally performing their traversal and comparisons.
This judicial exception is not integrated into a practical application because any generically recited computer elements (such as in claims 19 and 20) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The 
Claim 2 recites doing the traversal in a determined order, which is not considered significantly more at this time.
Claim 4 recites requesting data associated with identified changes, which is not considered significantly more at this time.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The term utilized can be interpreted to include transitory signals.
While claim 19 recites a “tangible non-transitory computer readable storage medium,” it is not actually claimed as part of claim 19. Claim 19 recites a “computer program product.” The “computer program product” is then “embodied in a tangible non-transitory computer readable storage medium.”
Official Gazette Notice 1351 OG 212, dated February 23, 2010, states "the broadest reasonable interpretation of a claim drawn to a computer readable medium...typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media." 
"A transitory, propagating signal ... is not a 'process, machine, manufacture, or composition of matter.' Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter." In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007). 
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests claiming the “tangible 

Claim 20 is rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone. 
Claim 20 recites a “processor” and a “memory.”
The specification makes no mention of “memory.”
The specification further only mentions the “processor” in ¶ 0041 as part of the storage nodes 111, 113, 117 but does not provide a definition for “processor.”
There is also no mention of “hardware” or “software” in any explicit capacity.
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al., U.S. Patent Application Publication No. 2011/0040810 (hereinafter Kaplan) in view of Kazar et al., U.S. Patent Application Publication No. 2002/0112022 (hereinafter Kazar).

Regarding claim 1, Kaplan teaches:
A method, comprising: dynamically dividing a file directory tree structure … into different portions; and (Kaplan ABST, ¶ 0008: partitioning a plurality of parallel directory traversal records into a plurality of ranges; ¶ 0021: A plurality of parallel directory traversal records are partitioned into plural buckets; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100)
analyzing a plurality of the different file directory tree structure portions in parallel… (Kaplan ¶ 0022-0023: parallel directory traversal of the shared file system is executed; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet; multiple execution threads read from the local work queue)

wherein analyzing each of the plurality of the different file directory tree structure portions includes traversing … a corresponding file directory tree structure portion … with a corresponding portion of a file directory tree structure … while at least another one of the plurality of the different file directory tree structure portions … is being analyzed in parallel. (Kaplan FIG. 2, ¶ 0030: Directory tree 100 provides a hierarchical name space for the file system in that it enables reference to individual file entries by file name; FIGs. 4-5; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet [relevant to 'corresponding file directory tree structure portion]; multiple execution threads read from the local work queue; The threads continue until all the paths and files within the file system have been traversed)
Kaplan does not expressly disclose the bolded limitations below:
dynamically dividing a file directory tree structure of a selected storage snapshot into different portions; and
analyzing a plurality of the different file directory tree structure portions in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot,
traversing and comparing a corresponding file directory tree structure portion of the selected storage snapshot with a corresponding portion of a file directory tree structure of the previous storage snapshot while at least another one of the plurality of the different file directory tree structure portions of the selected storage snapshot is being analyzed in parallel.
However, Kazar teaches the remaining limitations by teaching the following:
dynamically dividing … of a selected storage snapshot into different portions; (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites)
analyzing … in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot, (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites; ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences [changes], and only the differences, between those two volumes)
traversing and comparing a corresponding … tree structure portion of the selected storage snapshot with a corresponding portion of a … tree structure of the previous storage snapshot while at least another one of the plurality of the different … tree structure portions of the selected storage snapshot is being analyzed in parallel. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem [traversing] the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084 shows comparing: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences, and only the differences, between those two volumes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
In addition, both of the references (Kaplan and Kazar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as parallel traversal and management of tree structures.
Motivation to do so would be to fortify and improve the teachings of Kaplan regarding parallel directory traversal with the teachings of Kazar regarding parallel traversal and regarding difference identification. 

Regarding claim 19, Kaplan teaches:
A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: (Kaplan FIG. 6, ¶ 0096: These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner)
dynamically dividing a file directory tree structure … into different portions; and (Kaplan ABST, ¶ 0008: partitioning a plurality of parallel directory traversal records into a plurality of ranges; ¶ 0021: A plurality of parallel directory traversal records are partitioned into plural buckets; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100)
analyzing a plurality of the different file directory tree structure portions in parallel… (Kaplan ¶ 0022-0023: parallel directory traversal of the shared file system is executed; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet; multiple execution threads read from the local work queue)
wherein analyzing each of the plurality of the different file directory tree structure portions includes traversing … a corresponding file directory tree structure portion … with a corresponding portion of a file directory tree structure … while at least another one of the plurality of the different file directory tree structure portions … is being analyzed in parallel. (Kaplan FIG. 2, ¶ 0030: Directory tree 100 provides a hierarchical name space for the file system in that it enables reference to individual file entries by file name; FIGs. 4-5; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet [relevant to 'corresponding file directory tree structure portion]; multiple execution threads read from the local work queue; The threads continue until all the paths and files within the file system have been traversed)
Kaplan does not expressly disclose the bolded limitations below:
dynamically dividing a file directory tree structure of a selected storage snapshot into different portions; and
analyzing a plurality of the different file directory tree structure portions in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot,
traversing and comparing a corresponding file directory tree structure portion of the selected storage snapshot with a corresponding portion of a file directory tree structure of the previous storage snapshot while at least another one of the plurality of the different file directory tree structure portions of the selected storage snapshot is being analyzed in parallel.
However, Kazar teaches the remaining limitations by teaching the following:
dynamically dividing … of a selected storage snapshot into different portions; (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites)
analyzing … in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot, (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites; ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences [changes], and only the differences, between those two volumes)
traversing and comparing a corresponding … tree structure portion of the selected storage snapshot with a corresponding portion of a … tree structure of the previous storage snapshot while at least another one of the plurality of the different … tree structure portions of the selected storage snapshot is being analyzed in parallel. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem [traversing] the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084 shows comparing: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences, and only the differences, between those two volumes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
In addition, both of the references (Kaplan and Kazar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as parallel traversal and management of tree structures.
Motivation to do so would be to fortify and improve the teachings of Kaplan regarding parallel directory traversal with the teachings of Kazar regarding parallel traversal and regarding difference identification.

Regarding claim 20, Kaplan teaches:
A system, comprising: a processor configured to: (Kaplan FIG. 6, ¶ 0102: Various forms of computer readable media may be involved in carrying one or more sequences of one or more instructions to the processor 604 for execution)
dynamically divide a file directory tree structure … into different portions; and (Kaplan ABST, ¶ 0008: partitioning a plurality of parallel directory traversal records into a plurality of ranges; ¶ 0021: A plurality of parallel directory traversal records are partitioned into plural buckets; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100)
analyze a plurality of the different file directory tree structure portions in parallel… (Kaplan ¶ 0022-0023: parallel directory traversal of the shared file system is executed; see also FIG. 2, ¶ 0026-0028 teaching that this involves a 'file directory tree structure': file system includes directory tree 100; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet; multiple execution threads read from the local work queue)
wherein to analyze each of the plurality of the different file directory tree structure portions, the processor is further configured to traverse … a corresponding file directory tree structure portion … with a corresponding portion of a file directory tree structure … while at least another one of the plurality of the different file directory tree structure portions … is being analyzed in parallel. (Kaplan FIG. 2, ¶ 0030: Directory tree 100 provides a hierarchical name space for the file system in that it enables reference to individual file entries by file name; FIGs. 4-5; see also FIG. 5, ¶ 0062-0065: A master node (e.g., Node 3, FIG. 1A) initiates and controls parallel directory traversal; Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet [relevant to 'corresponding file directory tree structure portion]; multiple execution threads read from the local work queue; The threads continue until all the paths and files within the file system have been traversed)
a memory coupled to the processor and configured to provide the processor with instructions. (Kaplan FIG. 6, ¶ 0098: The node 630 also includes a main memory 606, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 602 for storing information and instructions to be executed by the processor 604)
Kaplan does not expressly disclose the bolded limitations below:
dynamically divide a file directory tree structure of a selected storage snapshot into different portions; and
analyze a plurality of the different file directory tree structure portions in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot,
the processor is further configured to traverse and compare a corresponding file directory tree structure portion of the selected storage snapshot with a corresponding portion of a file directory tree structure of the previous storage snapshot while at least another one of the plurality of the different file directory tree structure portions of the selected storage snapshot is being analyzed in parallel.
However, Kazar teaches the remaining limitations by teaching the following:
dynamically divide … of a selected storage snapshot into different portions; (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites)
analyze … in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot, (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites; ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences [changes], and only the differences, between those two volumes)
the processor is further configured to traverse and compare a corresponding … tree structure portion of the selected storage snapshot with a corresponding portion of a … tree structure of the previous storage snapshot while at least another one of the plurality of the different … tree structure portions of the selected storage snapshot is being analyzed in parallel. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem [traversing] the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084 shows comparing: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences, and only the differences, between those two volumes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
In addition, both of the references (Kaplan and Kazar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as parallel traversal and management of tree structures.
Motivation to do so would be to fortify and improve the teachings of Kaplan regarding parallel directory traversal with the teachings of Kazar regarding parallel traversal and regarding difference identification.



Regarding claim 2, Kaplan in view of Kazar teaches:
further comprising traversing at least a portion of the file directory tree structure of the selected storage snapshot in a determined order. (Kaplan ¶ 0021-0022: Metadata associated with the inode file representing all the files of the shared file system, is retrieved in inode number order and evaluated; ¶ 0039-0041 teach either a typical completely sorted order or a conventionally sorted range of inodes, either of which apply to the claimed 'determined order': The list of files generated from the directory traversal need not be in a completely sorted inode order; The sorting within each range may be performed by a conventional sort program; see also relevant FIG. 5, ¶ 0085: each inodes scan thread first reads, merges and sorts by inode number all the DTRs that comprise its assigned bucket)

Regarding claim 6, Kaplan in view of Kazar teaches all the features with respect to claim 1 above.
Kaplan teaches:
wherein dynamically dividing the file directory tree structure … into different portions comprises assigning a corresponding directory differ to each of the different portions. (Kaplan FIG. 2, ¶ 0007: performing parallel directory traversal of all directory paths and files in the shared file system utilizing a node-wise parallel directory traversal. Each node maintains a local workload queue of elements, the elements representing a plurality of un-read directories. A master node monitors traversal processing workload of the plurality of the nodes and dynamically re-balances the workload across the plurality of nodes [shows assignment])
Kazar teaches dividing … of a selected storage snapshot into different portions. (Kazar ¶ 0082 introduces snapshots: creating a point in time snapshot of that volume; the contents of that read-only snapshot can be propagated to all the other desired read-only sites)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
Motivation to do so would be to improve the teachings of Kaplan regarding division of file directory tree structures with the teachings of Kazar involving propagation of contents to other desired sites.

Regarding claim 7, Kaplan in view of Kazar teaches all the features with respect to claim 6 above including:
wherein the corresponding directory differ is associated with a first directory walker and a second directory walker. (Kaplan FIG. 5, ¶ 0062-0072; ¶ 0065: At each node, multiple execution threads read from the local work queue; Each thread repeatedly dequeues an element, reads all the entries of the directory specified by said element, writes records (DTRs) describing each directory entry into sub-bucket files, and enqueues any sub-directory entries it reads onto the local queue of work elements. The threads continue until all the paths and files within the file system have been traversed)

Regarding claim 8, Kaplan in view of Kazar teaches all the features with respect to claim 7 above.
Kaplan teaches:
wherein the first directory walker is configured to traverse the corresponding portion of the file directory tree structure … and the second directory walker is configured to traverse the corresponding portion of the file directory tree structure… (Kaplan FIG. 5, ¶ 0062-0072; ¶ 0065: At each node, multiple execution threads read from the local work queue; Each thread repeatedly dequeues an element, reads all the entries of the directory specified by said element, writes records (DTRs) describing each directory entry into sub-bucket files, and enqueues any sub-directory entries it reads onto the local queue of work elements ... until all the paths and files within the file system have been traversed)
Kazar teaches “tree structure of the selected storage snapshot” and “tree structure of the previous storage snapshot.” (Kazar FIGs. 6-7, ¶ 0074-0078 teaches a current and previous snapshot; ¶ 0074: The original volume 1 contains two blocks, A and B. Volume 2 is orginally created as a clone, but then a new block B (labeled as B') is written, resulting in a new indirect block being allocated for volume 2; Volume 3 is created by cloning volume 2; ¶ 0077 teaches traversal: A write operation walks down the indirect block tree towards the data block being written) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
Motivation to do so would be to fortify and improve the teachings of Kaplan regarding parallel directory traversal with the teachings of Kazar regarding parallel traversal in a volume cloning and backup environment.

Regarding claim 9, Kaplan in view of Kazar teaches all the features with respect to claim 7 above including:
wherein the first directory walker and the second directory walker are associated with a directory tuple. (Kaplan ¶ 0055: in a directory traversal phase, while executing a node-wise and thread-wise parallel directory traversal, each of N nodes can independently store directory traversal records (DTRs) [inode number, pathname] into its own set of M sub-buckets; An example of a DTR is a tuple (inode number, pathname))

Regarding claim 10, Kaplan in view of Kazar teaches all the features with respect to claim 9 above including:
wherein the directory tuple at least indicates a root node associated with the first directory walker and the second directory walker, (Kaplan ¶ 0055: An example of a DTR is a tuple (inode number, pathname); see this in light of ¶ 0035 thus teaching the tuple indicating a root node: A file which is named "rootdir/username/fileA" is located by searching the directory called "rootdir" which points to the inode representing the directory named "username". The directory named "username" contains the inode number of the file named "fileA"; see ¶ 0065 teaching walkers through its recitation of multiple nodes comprising threads)
a starting node associated with the first directory walker and the second directory walker, (Kaplan ¶ 0055: An example of a DTR is a tuple (inode number, pathname); see relevant ¶ 0035: A file which is named "rootdir/username/fileA" is located by searching the directory called "rootdir" which points to the inode representing the directory named "username". The directory named "username" contains the inode number of the file named "fileA"; see ¶ 0064 as relevant to starting nodes: Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet; see ¶ 0065 teaching walkers through its recitation of multiple nodes comprising threads)
and an ending node associated with the first directory walker and the second directory walker. (Kaplan ¶ 0055: An example of a DTR is a tuple (inode number, pathname); see also relevant directory entry 120 of FIG. 2; see this in light of ¶ 0035 thus teaching the tuple indicating an end node: A file which is named "rootdir/username/fileA" is located by searching the directory called "rootdir" which points to the inode representing the directory named "username". The directory named "username" contains the inode number of the file named "fileA"; see ¶ 0065 teaching walkers through its recitation of multiple nodes comprising threads: The threads continue until all the paths and files within the file system have been traversed)

Regarding claim 11, Kaplan in view of Kazar teaches all the features with respect to claim 9 above including:
wherein the corresponding directory differ is configured to maintain a data structure that associates the first directory walker and the second directory walker with the directory tuple. (Kaplan FIG. 5, ¶ 0065 teaches walkers: multiple execution threads read from the local work queue; ¶ 0065-0072 shows relevance to the data structure by teaching multiple threads executing on multiple nodes, the nodes comprising: local work queue of directories and the output files (sub-buckets of DTRs) [shown in ¶ 0055 to include tuples: An example of a DTR is a tuple (inode number, pathname)])

Regarding claim 12, Kaplan in view of Kazar teaches all the features with respect to claim 7 above including:
wherein the first directory walker and the second directory walker are configured to provide checkpoint information to the corresponding directory differ (Kaplan FIG. 5, ¶ 0066-0068 teaches checkpoint information: Block 504: Each node reports its work queue length to the master node when crossing a high or low threshold, and/or periodically. Block 505: The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length)
and the corresponding directory differ is configured to update a checkpoint data store based on the checkpoint information. (Kaplan ¶ 0068-0072 recite teachings relevant to a 'checkpoint data store': The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length, by: ... scanning through the shuffled list of nodes looking for nodes that are under-utilized or over-utilized (having queues that are shorter than the low threshold or longer than the high threshold); When directory entries are received by the master node, it places them in the master's node local queue)

Regarding claim 13, Kaplan in view of Kazar teaches all the features with respect to claim 12 above.
Kaplan teaches wherein the corresponding directory differ is configured to identify… (Kaplan FIG. 5, ¶ 0062-0072 teaches a corresponding directory differ; ¶ 0065: At each node, multiple execution threads read from the local work queue; Each thread repeatedly dequeues an element, reads all the entries of the directory specified by said element, writes records (DTRs) describing each directory entry into sub-bucket files, and enqueues any sub-directory entries it reads onto the local queue of work elements ... until all the paths and files within the file system have been traversed)
Kaplan teaches doing so based on the checkpoint information included in the checkpoint data store. (Kaplan FIG. 5, ¶ 0066-0068 teaches checkpoint information: Block 504: Each node reports its work queue length to the master node when crossing a high or low threshold, and/or periodically. Block 505: The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length [also shows master node dependence on reported information] || Kaplan ¶ 0068-0072 recite teachings relevant to a 'checkpoint data store': The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length, by: ... scanning through the shuffled list of nodes looking for nodes that are under-utilized or over-utilized (having queues that are shorter than the low threshold or longer than the high threshold); When directory entries are received by the master node, it places them in the master's node local queue [shows execution by the master node])
Kazar teaches:
…identify one or more differences associated with the corresponding portion of the file directory tree structure of the selected storage snapshot and the corresponding portion of the file directory tree structure of the previous storage snapshot (Kazar ¶ 0082-0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure/tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica [relevant to previous storage snapshot], and identifying all differences [changes], and only the differences, between those two volumes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
Motivation to do so would be to implement the teachings of Kaplan regarding dynamic re-balancing and monitored/reported queue length in the environment of Kazar involving volume cloning and backup.

Regarding claim 14, Kaplan in view of Kazar teaches all the features with respect to claim 12 above including:
wherein a traversal of the corresponding portion of the file directory tree structure of the selected storage snapshot and the corresponding portion of the file directory tree structure of the previous storage snapshot is resumed from a location based on the checkpoint data store. (Kaplan FIG. 5, ¶ 0062-0072 recites, relevantly to claim 14, local/work queues (at both the nodes and the master nodes) [relevant to checkpoint data store] and continued reading of directories: Each node maintains a local work queue comprising one or more elements, each element representing a directory that has not been read yet; multiple execution threads read from the local work queue; The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length; if there remain both under-utilized and over-utilized nodes, the master node requests the over-utilized nodes to send directory entries to the master node. When directory entries are received by the master node, it places them in the master's node local queue and restarts the re-balancing process)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Kazar in further view of Masaki et al., U.S. Patent Application Publication No. 2019/0163542 (hereinafter Masaki).

Regarding claim 3, Kaplan in view of Kazar teaches all the features with respect to claim 2 above but does not expressly disclose:
wherein the determined order is a preorder traversal with a lexicographical order of children nodes.
However, Masaki teaches:
wherein the determined order is a preorder traversal with a lexicographical order of children nodes. (Masaki ¶ 0049-0053: In the data structure configured by the Full Blossom Tree, the data are associated with the nodes to be searched in lexicographic order in depth preferential search)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan as modified with the data structure search techniques of Masaki.
In addition, both of the references (Kaplan as modified and Masaki) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversal and management of tree structures.
Motivation to do so would be to improve the teachings of Kaplan as modified regarding parallel directory traversal with the traversal methods of Masaki.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Kazar in further view of Dodd et al., U.S. Patent Application Publication No. 2012/0310890 (hereinafter Dodd).

Regarding claim 4, Kaplan in view of Kazar teaches all the features with respect to claim 1 above but does not expressly disclose:
further comprising requesting data associated with the identified changes.
However, Dodd teaches:
further comprising requesting data associated with the identified changes. (Dodd FIG. 3, ¶ 0069: generates 112 a compressed file that is indicative of the changes between the initial data set and the subsequent data set; the compressed file, which indicative of the subsequent data set may be stored 114 as a point in time archive, which may be subsequently accessed [shows a request] to enable, for example, data restoration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the backup techniques of Kaplan as modified with the data compression and storage techniques of Dodd.
In addition, both of the references (Kaplan as modified and Dodd) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as backup/storage management.
Motivation to do so would be to improve the teachings of Kaplan as modified regarding backup or snapshot functionality with the teachings of Dodd involving subsequent access of stored data. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Kazar in further view of Dodd in further view of Nishida et al., U.S. Patent No. 8,965,941 (published February 24, 2015; hereinafter Nishida).

Regarding claim 5, Kaplan in view of Kazar and Dodd teaches all the features with respect to claim 4 above including:
further comprising: receiving the requested data; (Dodd FIG. 8, "Read Object From Store," ¶ 0124: The object (e.g., delta Blob) is read 52)
storing the requested data; and (Dodd FIG. 8, "Resolve to File," ¶ 0126 teaches filling a buffer in step 70)
Kaplan in view of Kazar and Dodd does not expressly disclose:
generating a backup version of the file directory tree structure of the selected storage snapshot based on the requested data.
However, Nishida teaches:
generating a backup version of the file directory tree structure of the selected storage snapshot based on the requested data. (Nishida col. 10, line 46-col. 11, line 10 teaches a selected snapshot and a backup version: issuing a snapshot acquiring instruction; a snapshot of the directory tree reflecting the current file directory structure of files added or deleted is acquired in the storage device 31 of the file server 3; FIG. 3, col. 9, lines 4-8: In "share1", there are also two snapshot directories [shows that the file directory tree structure further comprises snapshots] || Nishida teaches being based on requested data as the snapshot in col. 10, line 43-col. 11, line 10 is acquired based on directory divisions based on a determined dividing policy based on a number of directories, which is data associated with the difference values of FIG. 16 [shows the claimed 'changes' required to be associated with the claimed 'requested data']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan as modified with the file directory tree management of Nishida.
In addition, both of the references (Kaplan as modified and Nishida) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversal and management of file directory tree structures.
Motivation to do so would be to fortify the teachings of Kaplan as modified regarding file directory tree structure management with the teachings of Nishida regarding file directory tree structure management. Motivation to do so would also be to improve the functioning of Kaplan as modified regarding file directory tree structures with the functioning of Nishida involving acquiring snapshots and managing snapshots of directory trees.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Kazar in further view of Nishida.

Regarding claim 15, Kaplan in view of Kazar teaches all the features with respect to claim 12 above including:
wherein a primary directory differ is configured to generate one or more consolidated checkpoint data stores based on corresponding checkpoint data stores received from the plurality of directory differs, (Kaplan ¶ 0068-0072 teach a plurality of queues/lists and a master node managing a plurality of nodes: The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length, by: ... scanning through the shuffled list of nodes looking for nodes that are under-utilized or over-utilized (having queues that are shorter than the low threshold or longer than the high threshold); When directory entries are received by the master node, it places them in the master's node local queue)
wherein the one or more consolidated checkpoint data stores are used to perform a subsequent incremental backup… (Kazar ¶ 0060: the inode structures described here also allow copy-on-write snapshots of inodes. The copy-on-write inodes look like they have a copy of the data stored in the original inode, but store only the differences between the original and the new inode. These can allow backups and snapshots to be performed without using much additional disk space; see FIGs. 6-7, ¶ 0011, 0074 teaching volumes in the form of block trees [relevant to the claimed 'consolidated checkpoint data store'])
Kaplan in view of Kazar does not expressly disclose that this is a backup of the file directory tree structure.
However, Nishida teaches a backup of the file directory tree structure. (Nishida FIG. 3, col. 10, line 46-col. 11, line 10: issuing a snapshot acquiring instruction; a snapshot of the directory tree reflecting the current file directory structure of files added or deleted is acquired in the storage device 31 of the file server 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan as modified with the file directory tree management of Nishida.
In addition, both of the references (Kaplan as modified and Nishida) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversal and management of file directory tree structures.
Motivation to do so would be to fortify the teachings of Kaplan as modified regarding file directory tree structure management with the teachings of Nishida regarding file directory tree structure management. Motivation to do so would also be to improve the functioning of Kaplan as modified regarding file directory tree structures with the functioning of Nishida involving acquiring snapshots and managing snapshots of directory trees.

Regarding claim 16, Kaplan in view of Kazar and Nishida teaches all the features with respect to claim 15 above.
Kazar teaches:
wherein the subsequent incremental backup … is divided based on the one or more consolidated checkpoint data stores. (Kazar ¶ 0074-0078 teach clones and write operations [relevant to incremental backups] tied closely to the block tree functionality of FIGs. 6-7 [relevant to consolidated checkpoint data stores])
Nishida teaches a backup of the file directory tree structure. (Nishida FIG. 3, col. 10, line 46-col. 11, line 10: issuing a snapshot acquiring instruction; a snapshot of the directory tree reflecting the current file directory structure of files added or deleted is acquired in the storage device 31 of the file server 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan as modified with the file directory tree management of Nishida.
Motivation to do so would be to fortify the teachings of Kaplan as modified regarding file directory tree structure management with the teachings of Nishida regarding file directory tree structure management. Motivation to do so would also be to improve the functioning of Kaplan as modified regarding file directory tree structures with the functioning of Nishida involving acquiring snapshots and managing snapshots of directory trees.


Regarding claim 17, Kaplan in view of Kazar and Nishida teaches all the features with respect to claim 15 above.
Kaplan teaches:
comparing node information included in the one or more consolidated checkpoint data stores to node information determined from a traversal of a subsequent version of the file directory tree structure. (Kaplan FIG. 5, ¶ 0066-0068 teaches checkpoint data: Block 504: Each node reports its work queue length to the master node when crossing a high or low threshold, and/or periodically. Block 505: The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length; see then Kaplan ¶ 0068-0072 as relevant to the claimed 'comparing node information': The master node monitors the queue lengths at each node. Block 506: The master node dynamically re-balances the workload across all the nodes based on the monitored/reported work queue length, by: ... scanning through the shuffled list of nodes looking for nodes that are under-utilized or over-utilized (having queues that are shorter than the low threshold or longer than the high threshold); When directory entries are received by the master node, it places them in the master's node local queue)
Kazar teaches traversal of a subsequent version of the … tree structure. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem [traversing] the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084 shows comparing: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica with a new release of a replica [shows subsequent version], and identifying all differences, and only the differences, between those two volumes; see also ¶ 0074 showing 'subsequent version' as relevant to a tree structure: The original volume 1 contains two blocks, A and B. Volume 2 is orginally created as a clone, but then a new block B (labeled as B') is written, resulting in a new indirect block being allocated for volume 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan with the parallel traversal and comparison associated with trees in Kazar.
Motivation to do so would be to fortify and improve the teachings of Kaplan regarding parallel directory traversal with the teachings of Kazar regarding parallel traversal in a volume cloning and backup environment.

Regarding claim 18, Kaplan in view of Kazar teaches all the features with respect to claim 1 above.
Kaplan teaches:
wherein dynamically dividing the file directory tree structure … into different portions at least includes: determining a root node of the file directory tree structure… (Kaplan ¶ 0055: each of N nodes can independently store directory traversal records (DTRs) [inode number, pathname] into its own set of M sub-buckets; An example of a DTR is a tuple (inode number, pathname); see this in light of ¶ 0035 thus teaching the tuple indicating a root node: A file which is named "rootdir/username/fileA" is located by searching the directory called "rootdir" which points to the inode representing the directory named "username". The directory named "username" contains the inode number of the file named "fileA")
determining a level of the file directory tree structure … below the root node of the file directory tree structure… (Kaplan ¶ 0055: each of N nodes can independently store directory traversal records (DTRs) [inode number, pathname] into its own set of M sub-buckets; An example of a DTR is a tuple (inode number, pathname); see relevant ¶ 0035: A file which is named "rootdir/username/fileA" is located by searching the directory called "rootdir" which points to the inode representing the directory named "username". The directory named "username" contains the inode number of the file named "fileA")
Kazar teaches dividing the … tree structure of a selected storage snapshots into different portions at least includes: …tree structure of the selected storage snapshot. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica) 
Kazar teaches determining a level of the … tree structure of the selected storage snapshot below the root node of the … tree structure of the selected storage snapshot. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem [shows level below] the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica)
Kazar can be seen to teach a tree structure of the selected storage snapshot. (Kazar ¶ 0083: the new clone volume and the previous replica at that site can be compared by walking down in tandem the indirect block trees [relevant to tree structure portions] for each file in the new clone and the previous replica; ¶ 0084: This parallel traversal mechanism provides a particularly efficient way of comparing an existing replica [relevant to selected storage snapshot] with a new release of a replica)
Kaplan in view of Kazar does not expressly disclose:
determining a plurality of nodes associated with the level of the file directory tree structure…
However, Nishida teaches determining a plurality of nodes associated with the level of the file directory tree structure. (Nishida FIGs. 15-16, col. 9, line 47-col. 10, line 30 teach scan ranges over a file tree with a plurality of layers, including a first layer, three middle layers, and a fifth/lowest layer, each layer comprising a plurality of directories (10,000 belonging to fifth layer 1505, specifically); see also col. 10, line 53-col. 11, line 10 emphasizing the claimed 'file directory tree structure': a snapshot of the directory tree reflecting the current file directory structure of files)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the parallel traversal and execution associated with nodes and directory trees in Kaplan as modified with the file directory tree management of Nishida.
In addition, both of the references (Kaplan as modified and Nishida) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversal and management of file directory tree structures.
Motivation to do so would be to fortify the teachings of Kaplan as modified regarding file directory tree structure management with the teachings of Nishida regarding file directory tree structure management. Motivation to do so would also be to improve the functioning of Kaplan as modified regarding file directory tree structures with the functioning of Nishida involving performing scanning of portions of a tree in light of layer and scan ranges.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        November 20, 2021


/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164